Case 2:17-cv-11976-TGB-MKM ECF No. 36, PageID.1545 Filed 01/25/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 DEMARCUS FINLEY,                                2:17-cv-11976-TGB

                  Petitioner,                       JUDGMENT

         v.

 MARK MCCULLICK,

                 Respondent.



      In accordance with the Order entered on this date, it is

ADJUDGED that the petition for a writ of habeas corpus is DENIED

and the matter is DISMISSED WITH PREJUDICE.

      Dated at Detroit, Michigan: January 25, 2021

                                         KINIKIA ESSIX

                                         CLERK OF THE COURT

                                         s/A. Chubb
                                         Case Manager and Deputy Clerk


 APPROVED:                      s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                     1
